August 29, 2013




                                JUDGMENT

                     The Fourteenth Court of Appeals
    DANIEL PLASENCIA D/B/A FT. BEND COLLISION AUTO REPAIR,
                           Appellant

NO. 14-12-00789-CV                   V.

  JOHN BURTON, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
  ESTATE OF JOHN EDWARD BURTON, A MINOR DECEASED, Appellee
                     ____________________


      This cause, an appeal from the judgment in favor of appellee, John Burton,
individually and as representative of the estate of John Edward Burton, a minor
deceased, signed June 1, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Daniel Plasencia d/b/a Ft. Bent Collision Auto Repair,
to pay all costs incurred in this appeal. We further order this decision certified
below for observance.